DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “with outside” it is unclear where outside is, outside of what?
	Claim 5 recites “each of the water-dispersing members is comprises” it seems like it should be -each of the water-dispersing members comprises-. 
	Claims 2-8 are rejected for their incorporation of independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104913512B (hereinafter ‘512 attached with machine translation).
Regarding claim 1:
	‘512 teaches an instantaneous water heater, comprising: a heating mechanism, comprising at least two heating components (10, 20, 30) which are independent from each other; a pipeline mechanism (40 and 50), which is assembled on the heating mechanism; the pipeline mechanism comprises a heat exchange section (60) for heat transfer with outside, a water inlet channel (40) for supplying water to the heating components, and a water outlet channel (50) for outputting hot water; the water inlet channel is at least partially surrounded by the heat exchange section (see figure 1); the water inlet channel is provided with a plurality of inlet ports with the same number of the heating components (see figure 1 where 40 supplies each of 10, 20 and 30 each having their own inlet port), and each of the inlet ports is in communication with each of the heating components separately (see figure 1); and the water outlet channel is provided with a plurality of outlet ports with the same number of the heating components, and each of the outlet ports is in communication with each of the heating components separately (see figure 1); and a control mechanism (70), which is at least electrically connected to the heating mechanism; wherein the heat exchange section is in contact with the control mechanism to dissipate heat from the control mechanism (see figure 1 and page 3, lines 25-30 of the machine . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘512 alone.
Regarding claim 2:
	‘512 teaches the pipeline mechanism comprises a first pipe (50), and a second pipe (40) communicating with the first pipe; the second pipe comprises the heat exchange section, and is a tubular member (see figure 1). 
	‘512 fails to specifically disclose the member is made of metal however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the member be metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding claim 3:
	‘512 modified above teaches the water inlet channel comprises a cold water inlet (see figure 1), and the water outlet channel comprises a hot water outlet (See figure 1); the inlet ports, the outlet ports and the hot water outlet are all arranged on the first pipe; and the cold water inlet is arranged on the second pipe (See figure 1). 

Regarding claim 4:
	‘512 modified above teaches the control mechanism comprises a PCB (printed circuit board, inherent to the control board 70), wherein the PCB comprises a power switching device, and the heat exchange section is in contact with the power switching device.
	‘512 fails to explicitly recite that the power switching device is a thyristor however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thyristor in the water heater of ‘512 to control the power since this is an obvious variant of the power switching device well known throughout the art to be interchangeable. 

Regarding claim 6:
	‘512 modified above teaches the pipeline mechanism comprises a flow sensor (11, 21 and 31) arranged on the first pipe; the flow sensor is configured 

Regarding claim 7:	‘512 modified above teaches the pipeline mechanism comprises a second temperature sensor arranged on the pipeline mechanism (see page 3, line 23); the second temperature sensor is configured for detecting an outlet water temperature of the water from the water outlet channel. 
	‘512 fails to explicitly disclose a first temperature sensor for detecting an inlet water temperature, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have another temperature sensor for the inlet in order to further control and regulate the heat needed to raise the temperature to the setpoint value and to determine efficiency of the water heater.

Regarding claim 8:
	‘512 modified above teaches the instantaneous water heater comprises a housing (housing, see page 3, line 29);
	‘512 fails to explicitly disclose the heating mechanism, the pipeline mechanism, and the control mechanism all are arranged within the housing; the cold water outlet and the hot water inlet are extended out of the housing, however the examiner notes that these items are usually within the housing and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘512 in view of Burrows (US PG Pub No. 2017/0172338).
Regarding claim 5:
	‘512 teaches all of the above except the pipeline mechanism comprises a plurality of water-dispersing members with the same number of the heating components; the water-dispersing members are arranged within the inlet ports separately; each of the water-dispersing members is comprises a water-dispersing cavity and a plurality of water-dispersing openings; the water-dispersing cavity is in communication with the water inlet channel, and the water-dispersing openings are arranged around a circumferential surface of the water-dispersing member, and are in communication with the water-dispersing cavity. 
	Burrows teaches a water heating apparatus similar to ‘512 including a water-dispersing member (44, of figure 16) the water-dispersing member arranged within the inlet port (as it is an “inlet nozzle”) the water-dispersing member comprises a water dispersing cavity (circular opening at top of inlet nozzle 44) and a plurality of water-dispersing openings (92, see figure 16); the water-dispersing cavity is in communication with the water inlet channel, and the water-dispersing openings are arranged around a circumferential surface of the water-dispersing member (see figure 16), and are in communication with the water-dispersing cavity (See figure 16).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘512 with the teachings of Burrows to include a water dispersing nozzle in order to evenly distribute the water into the device to even out the temperature within the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng et al (US PG Pub. No. 2013/0247997) - similar water heater
Herweyer (US Patent No. 5,368,013) - similar water heater


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762